 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6189 
 
AN ACT 
To eliminate unnecessary reporting requirements for unfunded programs under the Office of Justice Programs. 
 
 
1.Short titleThis Act may be cited as the Reporting Efficiency Improvement Act.  
2.Elimination of reports for unfunded programs under the Office of Justice Programs 
(a)DNA identification grantsSection 2406 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796kk–5) is amended— 
(1)by striking (a) Reports to Attorney General.—; and  
(2)by striking subsection (b).  
(b)Police Corps program 
(1)Repeal of report requirementSection 200113 of the Police Corps Act (42 U.S.C. 14102) is repealed. 
(2)Conforming amendmentThe Violent Crime Control and Law Enforcement Act of 1994 is amended by striking the item relating to section 200113 in the table of contents contained in section 2 of such Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
